Order entered January 30, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-01290-CR

                          JAMES AARON WHITTLE, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 195th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F09-23785-N

                                          ORDER
       We REINSTATE this appeal.

       By order dated January 19, 2017, we abated this appeal and ordered the trial court to

make findings regarding why the reporter’s records from July 24, 2009 and September 16, 2016

had not been filed. On January 25, 2017, the reporter’s record from the July 24, 2009 hearing

was filed. The Court has had no communication, however, regarding the reporter’s record from

the September 16, 2016 hearing.

       We ORDER the trial court to make findings on whether a hearing was held on

September 16, 2016 and, if so, whether a reporter’s record was requested. If a reporter’s record

was requested, the trial court shall determine the name and address of the court reporter who
recorded the proceedings in this cause and the earliest date by which the reporter’s record can be

filed.

         We ORDER the trial court to transmit a record, containing the written findings of fact,

any supporting documentation, and any orders, to this Court within THIRTY DAYS of the date

of this order.

         The appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.




                                                    /s/     LANA MYERS
                                                            JUSTICE